

116 S3446 IS: Expedite Agent Orange Coverage Act of 2020
U.S. Senate
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3446IN THE SENATE OF THE UNITED STATESMarch 11, 2020Mr. Brown (for himself, Mr. Tester, Mr. Blumenthal, Mr. Sanders, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend the authority of the Secretary of Veterans Affairs to prescribe regulations providing that a presumption of service connection is warranted for a disease with a positive association with exposure to a herbicide agent, and for other purposes.1.Short titleThis Act may be cited as the Expedite Agent Orange Coverage Act of 2020.2.Extension of authority of Secretary of Veterans Affairs regarding presumptions of service connection for diseases associated with exposure to herbicide agents(a)In generalSection 1116(e) of title 38, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2025.(b)Treatment of reports received during expired periodEach report described in section 1116(c)(1)(A) of such title that was received by the Secretary of Veterans Affairs during the period beginning on September 30, 2015, and ending on the date of the enactment of this Act shall be treated, for purposes of such section, as if it were received by the Secretary on the date of the enactment of this Act.